DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton et al. (US20110045232), and further in view of Obeshaw et al. (US20020006523) and Krog et al. (US20100121625) and Stewart (US20130333830) 
As to claim 1&6, 8, 15 Kismarton et al. discloses a composite laminate stiffener (see e.g. composite stiffeners in abstract, such as stringer 220 in Fig 3, which is a type of stiffener in Par. 20. Furthermore the stringer stiffener can also have shape of hat beam in Par. 29) contoured along a longitudinal major axis of loading (see e.g. stringer 
a plurality of laminated plies of unidirectional reinforcing fibers held in a plastic matrix, wherein all of the plies have fiber orientations at off-angles relative to the longitudinal major axis of loading(see e.g. stack of plies of reinforcing fibers, comprising fibers which are oriented at .+-..alpha. and .+-..beta. with respect to an axis of primary loading in abstract, the plies have unidirectional plies whose fiber oriented at .+-..beta. .+-..alpha. degrees in Par. 40).
wherein the plies have fiber orientations relative to the longitudinal major axis of loading of Ɵ1 and Ɵ2, wherein Ɵ1 < Ɵ2< 90° (see e.g. at least some of the plies in the stack having reinforcing fibers oriented at .+-..alpha.  with respect to an axis of primary loading, where .alpha.  is between 2 and 12 degrees;  at least some of the plies having reinforcing fibers oriented at .+-..beta.  with respect to the axis of primary loading, where .beta.  is between 50 and 85 degrees in Par. 6. Kismarton et al. further discloses the layup can be quasi isotropic layup in Par. 34, Kismarton et al. discloses different plies could include reinforcing fibers oriented at various angles or combinations in Par. 34, Selective fiber orientation allows any of six characteristics to be adjusted: strength in shear, stiffness in shear, strength in transverse, stiffness in transverse, bearing 


    PNG
    media_image1.png
    745
    784
    media_image1.png
    Greyscale

Kismarton et al. does teach plurality of laminated plies of unidirectional reinforcing fibers, but does not teach that the plurality of laminated plies of unidirectional reinforcing fibers vary in number along the longitudinal major axis of loading; and Kismarton et al. does teach plies have fiber orientations relative to the longitudinal major axis of loading of Ɵ1, but does not teach 12° < Ɵ1 < 30°. Kismarton et al. does not disclose the plurality of laminated plies of unidirectional reinforcing fibers comprises a first contour along the longitudinal major axis of loading and a second contour transverse to the first contour.
Obeshaw et al. discloses a contoured stiffener member (see e.g. Fig 1, claim 1), to be complementary, the fibers in successive layers should be symmetric and balanced (e.g., by having the fibers offset from the sheet axis by equal and opposite amounts from one layer to another) as shown in FIG. 2.  It is preferred, however, to use a plurality of layers with complementary orientations to balance intrinsic stresses in the layers that make up the sections that result when materials are fully cured in Par. 27. The fibers can also be oriented to meet the design parameters of the component into which they are being incorporated, e.g., to optimize the structural strength against the expected load.  The fibers could be oriented at any suitable angle, including at angles ranging from about 0 to about 90 degrees, including in .+-.15, .+-.30, .+-.45, .+-.60, and .+-.75 degrees, or as otherwise known in the art in Par. 27. Obeshaw et al. further discloses the materials used for the composite, the fiber orientation, and the curvature, thickness, shape and other characteristics can differ along the length and width of structural member in Par. 28. 
               
    PNG
    media_image2.png
    435
    731
    media_image2.png
    Greyscale

Both Kismarton et al. and Obeshaw et al. are analogous in the field of structural member such as stiffener for an airplane parts that are made of unidirectional fiber laminate, it would have been obvious for a person with ordinary skills in the art to additionally add unidirectional fibers at different .+-.angles such as including at angles ranging from about 0 to about 90 degrees, including in .+-.15, .+-.30, .+-.45, .+-.60, and .+-.75 degrees, or as otherwise known in the art as taught by Obeshaw et al. in order to further improve the strength, stiffness, or other physical characteristics and to further balance intrinsic stresses as suggested by Obeshaw et al.(see e.g. Par. 27). Besides the fiber orientation, it would also have been obvious for a person with ordinary skills in the art to further modify the shape and thickness of reinforcement laminate of Kismarton et al. to have various curvatures, thickness, shape and other characteristics along the length and width of structural member in order to tailor the structure member to specific mechanical requirements as suggested by Kismarton et al. 
Kismarton et al. in view of Obeshaw et al. does teach plurality of laminated plies of unidirectional reinforcing fibers, but does not teach that the plurality of laminated plies of unidirectional reinforcing fibers vary in number along the longitudinal major axis of loading. Kismarton et al. in view of Obeshaw et al. does not disclose the plurality of laminated plies of unidirectional reinforcing fibers comprises a first contour along the longitudinal major axis of loading and a second contour transverse to the first contour.
Krog et al. discloses laminate can comprise plurality of variable thickness zones along the longitudinal direction (see e.g. Fig 1, 4-5) and each zone has its own different thickness in order to optimize the aircraft component function whilst ensuring that each constraint function complies with an associated constraint requirement (see e.g. Par. 9, Fig 4-5, Par. 10, 28), wherein the number of plies determining the local laminate thickness at different zones (see e.g. Fig 1, Par. 29). In more details: Krog et al. discloses composite laminate is designed to have a plurality of zones, each zone comprising a plurality of plies of composite material, each ply in each zone having a respective ply orientation angle in Par. 5, each zone has a respective a local laminate thickness Par. 7, in order to achieve an optimization improved stiffness and bending stiffness in Par. 10, Par. 15. The laminate design introduces global design variables such as stacking sequence, local laminate thickness, ply orientation angle in order to achieve the optimal value in abstract. 
Both Kismarton et al. in view of Obeshaw et al., and Krog et al. are analogous in the field of unidirectional fiber laminate used in the field of aircraft component, it would have been obvious for a person with ordinary skills in the art to modify the thickness, fiber angle, stacking sequence as variables of the unidirectional fiber laminate in Kismarton et al. in view of Obeshaw et al. by concurrently and selectively varying these variable such as fiber angle, stacking sequence, varying thickness by varying the number of plies as taught by Krog et al. in order to maximize optimization between desired stiffness, maximized airplane weight and cost saving, and ultimately fuel saving by using thinner plies at locations where stiffness requirement is less, and use thicker plies wherein stiffness requirement is more to achieve an airplane structure that has different desired stiffness at different location of the aircraft as suggested by Krog et al. 
As the result, Kismarton et al. in view of Obeshaw et al., and Krog et al. discloses (of claim 6) the composite laminate stiffener, wherein the plurality of laminated plies of unidirectional reinforcing fibers define zones of varying thicknesses along the longitudinal major axis of loading of the composite laminate stiffener respectively having different stiffness properties(see e.g. the super-stringer strength and buckling performance is analyzed based on its geometry, laminate properties and its load state described by the longitudinal, transverse and shear loads in the left/right skin panel and longitudinal load in the stringer in Par. 66. Thus it would also have been obvious for a person with ordinary skills in the art to design the fiber angle, thickness and stacking sequence as variable in order to make sure the finished fiber reinforcement laminate can meet the longitudinal, transverse, and shear load requirement as stiffner).
Kismarton et al. in view of Obeshaw et al., and Krog et al. does not discloses the plurality of laminated plies of unidirectional reinforcing fibers comprises a first contour along the longitudinal major axis of loading and a second contour transverse to the first contour.
Stewart et al. discloses a contoured hat stringer can be compacted using a compacting device, wherein the contoured hat stringer can have first contour and second contour in more than one plane, such as orthogonal planes shown in Fig 2, 3, 5, Par. 12, 39, wherein the multiple contoured hat stringer can reduce ply wrinkling and thereby improve stringer performance in Par. 9. 

    PNG
    media_image3.png
    571
    882
    media_image3.png
    Greyscale

Both Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. are analogous in the field of stringer composite used in air plane application, it would have been obvious for a person with ordinary skills in the art to modify the stringer of Kismarton et al. in view of Obeshaw et al., and Krog et al., to have multiple contours in more than one plane as taught by Stewart in order to have a stringer that are suitable for various aircraft body shape requirements as suggested by Stewart(see e.g. Par. 17). 
As to claim 2, 9  Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. discloses composite laminate stiffener, wherein the plies have fiber orientations relative to the longitudinal major axis of loading of Ɵ1, Ɵ2, Ɵ3, and 0 < Ɵ1 < Ɵ2 < Ɵ3 < 90° (see e.g. discussion of claim 1, in particular, Kismarton et al. dislcoses at least some of the plies in the stack having reinforcing fibers oriented at .+-..alpha.  with respect to an axis of primary loading, where .alpha.  is between 2 and 12 degrees;  at least some of the plies having reinforcing fibers oriented at .+-..beta.  with respect to the axis of primary loading, where .beta.  is between 50 and 85 degrees in Par. 6. Obeshaw et al. discloses the additional fibers could be oriented at any suitable angle, including at angles ranging from about 0 to about 90 degrees, including in .+-.15, .+-.30, .+-.45, .+-.60, and .+-.75 degrees, or as otherwise known in the art in Par. 27).
As to claim 4, 11, 17, Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. discloses the composite laminate stiffener, wherein the plies have fiber orientations relative to the longitudinal major axis of loading of -Ɵ1, -Ɵ2, -Ɵ3 (see discussion of claim 1, and claim 2)
As to claim 5, 12, 18 Stewart et al. is relied upon to teach the claim limitation. 
Furthermore, Stewart et al. discloses the flexible compactor section is elongate and includes a neutral axis, and the reinforcing spine is located near and extends along the neutral axis in Par. 10. The compactor 30 is elongate and has a longitudinal axis 47, as well as a neutral axis "NA".  The neutral axis "NA" is a line within the cross section of the compactor 30 at which substantially no extension or compression of the compactor 30 occurs when the compactor 30 bends or flexes in Par. 39
Stewart et al. discloses the as a result of the ability of the compactor 30 to flex within two planes 44, 46 and conform to the geometry of a contoured tool 158 (FIGS. 24-26) or other surface during the stringer placement and compaction process, the location and/or pattern of ply gathering and/or ply wrinkling (not shown) may become more consistent, regular and/or predictable from part-to-part, allowing suitable compensating engineering changes to be made to the design of the stringer 50 which may improve the performance of the stringer 50 in Par. 44
Thus as the result of neutral axis of the compacting device, it is expected that the multiple contoured in more than one planes hat stringer of Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. discloses wherein at least some of the plies provide the composite laminate stiffener with primary axial stiffness along the longitudinal major axis of loading,  when the first and second contours are formed, the unidirectional reinforcing fibers in the plies providing the composite laminate stiffener with primary axial stiffness transition along their lengths from a compression state, to a neutral state, and from the neutral state to a tensile state.
Thus as the result of flexibility of the compacting device, it is also expected that the first contour and the second contour of the Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. are formed in a single forming operation. 
As to claim 7, 13-14, 19-20 Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al discloses the composite laminate stiffener, wherein: some of the plies are continuous and other of the plies are discontinuous along the longitudinal major axis of loading, and the off-angles include balanced pairs of + and - angles.(see discussion of claim 1, in particular, Krog et al. disclose wherein the number of plies determining the local laminate thickness at different zones (see e.g. Fig 1, Par. 29). Krog et al. disclose variable thickness zones can be along the longitudinal direction (see e.g. Fig 1, 4-5). As the result of varying thickness by varying numbers of plies, at the thinner part, the plies will be discontinuous. At the thicker part, the plies will be continued again. In another word, because the thickness can be varied at various zones at any different location, it is expected for a person with ordinary skills in the art that there will be discontinuity of plies at the zones wherein the thickness is reduced or number of plies are reduced. 
Kismarton et al. discloses at least some of the plies in the stack having reinforcing fibers oriented at .+-..alpha.  with respect to an axis of primary loading, where .alpha.  is between 2 and 12 degrees;  at least some of the plies having reinforcing fibers oriented at .+-..beta.  with respect to the axis of primary loading, where .beta.  is between 50 and 85 degrees in Par. 6. Obeshaw et al. discloses the additional fibers could be oriented at any suitable angle, including at angles ranging from about 0 to about 90 degrees, including in .+-.15, .+-.30, .+-.45, .+-.60, and .+-.75 degrees, or as otherwise known in the art in Par. 27)
As to claim 21. Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. discloses the composite laminate stiffener of claim 6, wherein the different stiffness properties are achieved by varying at least one of the ply orientations and the number of plies of a given orientation in each of the zones(see discussion of claim 1, in particular, Krog et al. discloses composite laminate is designed to have a plurality of zones, each zone comprising a plurality of plies of composite material, each ply in each zone having a respective ply orientation angle in Par. 5, each zone has a respective a local laminate thickness Par. 7, in order to achieve an optimization improved stiffness and bending stiffness in Par. 10, Par. 15. The laminate design introduces global design variables such as stacking sequence, local laminate thickness, ply orientation angle in order to achieve the optimal value in abstract). 
As to claim 22. Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. discloses the contoured composite laminate part of claim 8, wherein each zone comprises varying thicknesses of the plurality of laminated plies along the longitudinal major axis of loading(see discussion of claim 1, in particular, Krog et al. discloses composite laminate is designed to have a plurality of zones, each zone comprising a plurality of plies of composite material, each ply in each zone having a respective ply orientation angle in Par. 5, each zone has a respective a local laminate thickness Par. 7, in order to achieve an optimization improved stiffness and bending stiffness in Par. 10, Par. 15. The laminate design introduces global design variables such as stacking sequence, local laminate thickness, ply orientation angle in order to achieve the optimal value in abstract.
the super-stringer strength and buckling performance is analyzed based on its geometry, laminate properties and its load state described by the longitudinal, transverse and shear loads in the left/right skin panel and longitudinal load in the stringer in Par. 66. Thus it would also have been obvious for a person with ordinary skills in the art to design the fiber angle, thickness and stacking sequence as variable in order to make sure the finished fiber reinforcement laminate can meet the longitudinal, transverse, and shear load requirement as stiffener).
As to claim 23. Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. discloses the composite laminate stiffener of claim 15, wherein the different stiffness properties are achieved by varying at least one of the ply orientations and the number of plies of a given orientation in each of the zones(see discussion of claim 1, in particular, Krog et al. discloses composite laminate is designed to have a plurality of zones, each zone comprising a plurality of plies of composite material, each ply in each zone having a respective ply orientation angle in Par. 5, each zone has a respective a local laminate thickness Par. 7, in order to achieve an optimization improved stiffness and bending stiffness in Par. 10, Par. 15. The laminate design introduces global design variables such as stacking sequence, local laminate thickness, ply orientation angle in order to achieve the optimal value in abstract)

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 

I. Claim Objections
Objection withdrawn due to applicant’s claim amendments. 

II. Rejections under 35 U.S.C. § 112
Rejection are withdrawn due to applicant’s claim amendments. 

IV. Rejections under 35 U.S.C. § 103
Applicant argues in page 8 that the cited references, either singularly or in combination, fail to disclose, teach, or suggest at least the features of “the plurality of laminated plies of unidirectional reinforcing fibers comprises a first contour along the longitudinal major axis of loading and a second contour transverse to the first contour” of amended independent claim 1.
On pg. 4 of the Office Action, the Examiner cites the stringer (220) in Figure 3 of Kismarton to generally disclose Applicant’s composite laminate stiffener contoured along a major axis of loading. Recognizing that nowhere in the Kismarton disclosure does Kismarton teach or suggest that the stringer (220) is contoured, the Examiner concludes that “since the stringer is known to run in the longitudinal direction of the aircraft and since the stringer is fastened to an aircraft wing and the aircraft wing has a contour, then it is expected that the stringer will also have a contour.” (Emphasis added). Applicant respectfully disagrees with the conclusion. Notwithstanding the preceding, Applicant has amended independent claim 1 in good faith to expedite prosecution without conceding the Examiner’s positions. Independent claim 1 now requires the plurality of laminated plies of unidirectional reinforcing fibers comprises a first contour along the longitudinal major axis of loading and a second contour transverse to the first contour. Applicant submits that Kismarton does not disclose a first contour nor a second contour and at least a second contour cannot be “expected.” The inclusion of off-angle ply orientations and the elimination of 0° fiber orientation are important in reducing ply wrinkling during formation of the double contours. (Applicant’s Specification, J [0011] and [0048]- [0050]). It cannot be assumed or “expected” that the stiffeners of the prior art contemplate these features. The addition of Obeshaw and Krog do not cure the deficiencies of Kismarton.
Examiner respectfully disagrees:
Fig 1 of Kismarton shows the contoured shape of air craft wing, wherein the fiber angular orientation of the laminate is designed relative to an axis of loading in claim 1. 

    PNG
    media_image4.png
    360
    617
    media_image4.png
    Greyscale

Furthermore, Stewart et al. discloses a contoured hat stringer can be compacted using a compacting device, wherein the contoured hat stringer can have first contour and second contour in more than one plane, such as orthogonal planes shown in Fig 2, 3, 5, Par. 12, 39, wherein the multiple contoured hat stringer can reduce ply wrinkling and thereby improve stringer performance in Par. 9. 

    PNG
    media_image3.png
    571
    882
    media_image3.png
    Greyscale

Both Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. are analogous in the field of stringer composite used in air plane application, it would have been obvious for a person with ordinary skills in the art to modify the stringer of Kismarton et al. in view of Obeshaw et al., and Krog et al., to have multiple contours in more than one plane as taught by Stewart in order to have a stringer that are suitable for various aircraft body shape requirements as suggested by Stewart(see e.g. Par. 17). 
For the above reason, applicant’s argument is not persuasive. 

Applicant argues in page 9-10 that that the cited references, either singularly or in combination, fail to disclose, teach, or suggest at least the features of “wherein the plies have fiber orientations relative to the longitudinal major axis of loading of @1 and 02, wherein Ɵ 1 < Ɵ2 < 90°, and wherein 12° < Ɵ 1 < 30°” of amended independent claim 1.
On pg. 6 of the Office Action, the Examiner admits that Kismarton does not teach fiber orientations relative to the longitudinal major axis of loading where 12° < Ɵ 1 < 30°. To supply the admitted deficiency, the Examiner cites Obeshaw Figure 1, claim 1. Applicant respectfully submits there is no motivation to combine the teachings of Obeshaw with the teachings of Kismarton. First, Obeshaw does not disclose a composite laminate stiffener contoured along a longitudinal major axis of loading. Figure 1 of Obeshaw discloses a “tubular member with a substantially circular cross-section.” (Obeshaw, § [0010]). Obeshaw ’s tubular member is not contoured along a longitudinal major axis of loading as claimed by Applicant. Additionally, the structural members disclosed by Obeshaw, “preferably have a closed surface configuration.” (Obeshaw,4 [0010]). The structural members of Obeshaw are characterized by the fact that they are “substantially non-flat and thereby distinguished from known sheet-like cored composite structures.” (Obeshaw, J [0011]). Applicant’s plurality of laminated plies is disclosed to be a flat stack and does not purport to have a closed surface configuration.
Further, it is respectfully submitted that Obeshaw is nonanalogous art and that the use of this reference in a 35 U.S.C. § 103 rejection of the claims is improper. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Applicant respectfully submits that Obeshaw is not from the same field of endeavor as the claimed invention and is not reasonably pertinent to the problem faced by the inventor.
Obeshaw discloses structural members containing vibration damping mechanisms. In contrast, the claimed invention is directed to fabrication of contoured composite laminates, especially those having high aspect ratios, and deals more particularly with reducing wrinkling of a laminate during forming to a desired contour. Therefore, it is respectfully submitted that Obeshaw is not from the same field of endeavor as the claimed invention.
The problem faced by the inventors, among other things, is how to reduce wrinkling of composite plies during formation of a high aspect ratio contoured composite laminate stiffener. The problem faced by Obeshaw concerns reducing the weight of closed contoured structural members used in the automotive industry to ultimately improve the fuel efficiency of motor vehicles.
Thus, it is respectfully submitted that Obeshaw is not from the same field of endeavor and is not reasonably pertinent to the problem faced by the inventor. Therefore, it is respectfully submitted that Obeshaw is nonanalogous art and that the use of this reference in a 35 U.S.C. § 103 rejection of the claims is improper.
Examiner respectfully disagrees:
Kismarton et al. additionally disclose the composite laminate has plurality of resin plies includes: at least one resin ply reinforced with unidirectional fibers having a substantially 0 degree fiber orientation relative to the primary axis of loading, at least one resin ply reinforced with unidirectional fibers having a substantially 90 degree fiber orientation relative to the primary axis of loading in Par. 34, claim 1, and the cross-plies each having .+-..theta.  degree fiber orientations relative to the primary axis of loading. Kismarton et al. discloses some plies at angle between 2 and 12 degrees, and between 50 and 85 degrees. But Kismarton et al. does not exclude other degrees plies also exist. 
Obeshaw et al. discloses a contoured stiffener member (see e.g. Fig 1, claim 1), to be complementary, the fibers in successive layers should be symmetric and balanced (e.g., by having the fibers offset from the sheet axis by equal and opposite amounts from one layer to another) as shown in FIG. 2.  It is preferred, however, to use a plurality of layers with complementary orientations to balance intrinsic stresses in the layers that make up the sections that result when materials are fully cured in Par. 27. The fibers can also be oriented to meet the design parameters of the component into which they are being incorporated, e.g., to optimize the structural strength against the expected load.  The fibers could be oriented at any suitable angle, including at angles ranging from about 0 to about 90 degrees, including in .+-.15, .+-.30, .+-.45, .+-.60, and .+-.75 degrees, or as otherwise known in the art in Par. 27. Obeshaw et al. further discloses the materials used for the composite, the fiber orientation, and the curvature, thickness, shape and other characteristics can differ along the length and width of structural member in Par. 28. 
Thus the prior arts of records teaches how to design the fiber angle relative to primary axis of loading, thus Ɵ 1 < Ɵ2 < 90°, and wherein 12° < Ɵ 1 < 30°” of amended independent claim 1 is met. 
Furthermore, In response to applicant's argument that Obeshaw discloses structural members containing vibration damping mechanisms, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Both Kismarton et al. and Obeshaw et al. are analogous in the field of structural member such as stiffener for an airplane parts that are made of unidirectional fiber laminate, thus Obeshaw is analogous arts. 
Last but not the least, Stewart et al. discloses a contoured hat stringer can be compacted using a compacting device, wherein the contoured hat stringer can have first contour and second contour in more than one plane, such as orthogonal planes shown in Fig 2, 3, 5, Par. 12, 39, wherein the multiple contoured hat stringer can reduce ply wrinkling and thereby improve stringer performance in Par. 9. 

    PNG
    media_image3.png
    571
    882
    media_image3.png
    Greyscale

Both Kismarton et al. in view of Obeshaw et al., and Krog et al., and Stewart et al. are analogous in the field of stringer composite used in air plane application, it would have been obvious for a person with ordinary skills in the art to modify the stringer of Kismarton et al. in view of Obeshaw et al., and Krog et al., to have multiple contours in more than one plane as taught by Stewart in order to have a stringer that are suitable for various aircraft body shape requirements as suggested by Stewart(see e.g. Par. 17). 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawkins et al. (US7943076).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783